DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	Claims 6-11 & 19 feature the use of the term “arcuate.” The term is not defined in the specification, but is used in para [0109] of the specification in the phrase “curved and/or arcuate.” The broadest reasonable interpretation of the term “arcuate” is “curved as a bow” (https://www.merriam-webster.com/dictionary/arcuate). The term “curved” is derived from “curve” which is defined as “a line defined by an equation so that the coordinates of its points are functions of a single independent variable or parameter” (https://www.merriam-webster.com/dictionary/curved). The definition of “bow” is “something bent into a simple curve or arc” (https://www.merriam-webster.com/dictionary/bow). Missing from these definitions, is a limitation requiring a curve or a bow to have a continuous derivative, such that curves with abrupt changes of direction (such as that seen in Daimon or Mimura) may count as arcuate in the broadest reasonable interpretation. Noting the apparent intent (based upon the drawings of the specification) of the applicant to use arcuate as to refer to smooth curves, the examiner has provided rejections under both interpretations of arcuate (one inclusive of a curve with a discontinuous derivative, and one exclusive of a curve with a discontinuous 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 11-12, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura (US PGPub 20170093367).
As per claim 1:
Mimura discloses in Figs. 1A&B:
An acoustic wave device comprising: 
a piezoelectric layer (piezoelectric substrate 2); 
and an interdigital transducer electrode (IDT electrode 3) on the piezoelectric layer, the interdigital transducer electrode including a bent section (middle) arranged to create a curvature in a waveguide (region between first and second busbars 5 & 6) of the acoustic wave device to suppress a transverse spurious mode of the acoustic wave device (para [0038]).

	As per claims 6 & 11:
	Mimura discloses in Figs. 1A&B:


	As per claims 7 & 12:
	Mimura discloses in Figs. 1A&B:
the interdigital transducer electrode includes a bus bar (first and second bus bars 5 & 6), the bus bar including an arcuate section (middle area) and a straight section (edge regions away from the middle).

	As per claim 8:
Mimura discloses in Figs. 1A&B:
An acoustic wave device comprising: 
a piezoelectric layer (piezoelectric substrate 2); 
and an interdigital transducer electrode (IDT electrode 3) on the piezoelectric layer, the interdigital transducer electrode including an arcuate section (middle) arranged to create a curvature in a waveguide (region between first and second busbars 5 & 6) of the acoustic wave device to suppress a transverse spurious mode of the acoustic wave device (para [0038]).


	Mimura discloses in Figs. 1A&B:
a piston mode structure (abstract) arranged to create a slow velocity boundary region (low acoustic velocity portions 3B1 & 3B2, shown in related Fig. 2) of the acoustic wave device, the slow velocity region having a slower velocity than a central portion of an active region of the acoustic wave device (para [0036]).

	As per claim 18:
	Mimura discloses in Figs. 1A&B:
the acoustic wave device is a surface acoustic wave resonator configure to generate a surface acoustic wave (para [0064]).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimon (US PGPub 20200127638).
As per claim 19:
Daimon discloses in Fig. 11& 12:
An acoustic wave device (first band pass filter 82A) comprising: 
a piezoelectric layer (piezoelectric substrate 2); 
and an interdigital transducer electrode (IDT electrode 76) on the piezoelectric layer, the interdigital transducer electrode including a bus bar (first busbar 77a) and fingers (electrode fingers 78A) extending from the bus bar, the bus bar including an arcuate section (busbar forms an arc over its length);

	
	As per claim 20:
	Daimon discloses in Fig. 11& 12:
the acoustic wave resonator is a shunt acoustic wave resonator (all of the acoustic resonators, including the shunt resonators (parallel arm resonators P1 & P2) may be formed as per the sixth preferred embodiment (Fig. 11)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 2-4 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura (US PGPub 20170093367).
As per claim 2:
Mimura does not disclose that the bent section has a bend angle in a range from 1º to 20º.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the bend angle of the bent section to be in a range from 1º to 20º as a design parameter for determining the width of the high acoustic velocity portions (3C1 & 3C2) which can be controlled as shown in Figs. 6-8 and noted in para [0055-0057] of Mimura.

As per claim 3:
Mimura discloses in Figs. 1A&B:
a piston mode structure (abstract) arranged to create a slow velocity boundary region (low acoustic velocity portions 3B1 & 3B2, shown in related Fig. 2) of the acoustic wave device, the slow velocity region having a slower velocity than a central portion of an active region of the acoustic wave device (para [0036]).


Mimura does not disclose that the bent section has a bend angle in a range from 10º to 20º.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the bend angle of the bent section to be in a range from 10º to 20º as a design parameter for determining the width of the high acoustic velocity portions (3C1 & 3C2) which can be controlled as shown in Figs. 6-8 and noted in para [0055-0057] of Mimura.

As per claim 9:
Mimura does not disclose that the arcuate section has a bend angle in a range from 1º to 20º.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the bend angle of the arcuate section to be in a range from 1º to 20º as a design parameter for determining the width of the high acoustic velocity portions (3C1 & 3C2) which can be controlled as shown in Figs. 6-8 and noted in para [0055-0057] of Mimura.

As per claim 10:
Mimura does not disclose that the arcuate section has a bend angle in a range from 10º to 20º.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the bend angle of the arcuate section to be in a range from 10º to 20º as a design parameter for determining the width of the high acoustic velocity portions (3C1 & 3C2) which can be controlled as shown in Figs. 6-8 and noted in para [0055-0057] of Mimura.

Claims 5 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura (US PGPub 20170093367) in view of Shimizu et al. (US PGPub 20160056791)
As per claim 5:
Mimura discloses:
The acoustic wave device is a surface acoustic wave resonator configured to generate a surface acoustic wave (para [0036]).
Mimura does not disclose:
the acoustic wave device is a temperature compensated surface acoustic wave resonator configure to generate a surface acoustic wave.
Shimizu et al. discloses in Fig. 2:
A surface acoustic wave resonator (para [0025]) with a temperature compensation layer (dielectric film 23, para [0032]) configured to generate a surface acoustic wave (being a surface acoustic wave resonator).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to add the dielectric film of Shimizu et al. over the IDT of Mimura et al. to improve the frequency-temperature characteristic, as taught by Shimizu et al. (para [0032]).
	
	As per claim 14:
	Mimura does not disclose a temperature compensation layer over the interdigital transducer electrode.
Shimizu et al. discloses in Fig. 2:

At the time of filing, it would have been obvious to one of ordinary skill in the art to add the dielectric films of Shimizu et al. over the IDT of Mimura et al. to improve the frequency-temperature characteristic, as taught by Shimizu et al. (para [0032]).

	As per claim 15:
	Mimura does not disclose:
		a dispersion adjustment layer over the temperature compensation layer.
Shimizu et al. discloses in Fig. 2:
A surface acoustic wave resonator (para [0025]) with a temperature compensation layer (dielectric film 23, para [0032]) and a dispersion adjustment layer (dielectric film 24, para [0032]) over the temperature compensation layer.
	As a consequence of the combination of claim 14, a dispersion adjustment layer is over the temperature compensation layer.

Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura (US PGPub 20170093367), in an alternative interpretation, in view of Kachi et al. (US PGPub 20020044497)
As per claims 6 & 11:

	The interdigital transducer includes a bus bar (first bus bar 5).
Under an alternative interpretation, Mimura does not disclose:
the interdigital transducer electrode includes a bus bar, and the bus bar consists essentially of an arcuate section.
	Kachi et al. discloses in Fig. 9:
A SAW resonator (title) wherein the bus bars consists essentially of an arcuate sections.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the bus bars of Mimura so as to consist essentially of arcuate sections as an alternative/equivalent bus bar shape able to provide the benefit of suppressing spurious transversal modes as taught by Kachi et al. (col. 7 lines 45-57).
	
As per claims 7 & 12:
Mimura discloses in Figs. 1A&B:
		The interdigital transducer includes a bus bar (first bus bar 5).
Under an alternative interpretation, Mimura does not disclose:
the interdigital transducer electrode includes a bus bar, the bus bar including an arcuate section and a straight section.
Kachi et al. discloses in Fig. 9:
A SAW resonator (title) wherein the bus bars consists of an arcuate section (curved portion) and a straight section (input/output terminals 14, and edge boundaries of the busbar).


	As per claim 8:
Mimura discloses in Figs. 1A&B:
An acoustic wave device comprising: 
a piezoelectric layer (piezoelectric substrate 2); 
and an interdigital transducer electrode (IDT electrode 3) on the piezoelectric layer
Under the alternative interpretation, Mimura does not disclose
the interdigital transducer electrode including an arcuate section arranged to create a curvature in a waveguide  of the acoustic wave device to suppress a transverse spurious mode of the acoustic wave device.
	Kachi et al. discloses in Fig. 9 & 10:
A SAW resonator (title) wherein the bus bars consists of an arcuate section.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the bus bars of Mimura so as to form a smooth arcuate section as an alternative/equivalent bus bar shape able to provide the benefit of suppressing spurious transversal modes as taught by Kachi et al. (col. 7 lines 45-57).

As per claim 9:
Mimura does not disclose that the arcuate section has a bend angle in a range from 1º to 20º.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the bend angle of the arcuate section to be in a range from 1º to 20º as a design parameter for determining the width of the high acoustic velocity portions (3C1 & 3C2) which can be controlled as shown in Figs. 6-8 and noted in para [0055-0057] of Mimura.

As per claim 10:
Mimura does not disclose that the arcuate section has a bend angle in a range from 10º to 20º.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the bend angle of the arcuate section to be in a range from 10º to 20º as a design parameter for determining the width of the high acoustic velocity portions (3C1 & 3C2) which can be controlled as shown in Figs. 6-8 and noted in para [0055-0057] of Mimura.

As per claim 13:
Mimura discloses in Figs. 1A&B:
a piston mode structure (abstract) arranged to create a slow velocity boundary region (low acoustic velocity portions 3B1 & 3B2, shown in related Fig. 2) of the acoustic wave device, the slow velocity region having a slower velocity than a central portion of an active region of the acoustic wave device (para [0036]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Mimura (US PGPub 20170093367) in view of Kachi et al. (US PGPub 20020044497) as applied to claim 8 above, and further in view of Shimizu et al. (US PGpub 20160056791).
The resultant combination discloses the acoustic wave device of claim 8 as rejected above.
As per claim 14:
The resultant combination does not disclose a temperature compensation layer over the interdigital transducer electrode.
Shimizu et al. discloses in Fig. 2:
A surface acoustic wave resonator (para [0025]) with a temperature compensation layer (dielectric film 23, para [0032]) and a dispersion adjustment layer (dielectric film 24, para [0032]) over the temperature compensation layer configured to generate a surface acoustic wave (being a surface acoustic wave resonator).
At the time of filing, it would have been obvious to one of ordinary skill in the art to add the dielectric films of Shimizu et al. over the IDT of the resultant combinaiton to improve the frequency-temperature characteristic, as taught by Shimizu et al. (para [0032]).

As per claim 15:
The result combination does not disclose:
	a dispersion adjustment layer over the temperature compensation layer.

A surface acoustic wave resonator (para [0025]) with a temperature compensation layer (dielectric film 23, para [0032]) and a dispersion adjustment layer (dielectric film 24, para [0032]) over the temperature compensation layer.
As a consequence of the combination of claim 14, a dispersion adjustment layer is over the temperature compensation layer.

	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura (US PGPub 20170093367) in view of Iwamoto et al. (US PGPub 20180097508), as cited by applicant.
	As per claim 16:
	Mimura does not disclose:
		a carrier substrate, the piezoelectric layer being over the carrier substrate.
	Iwamoto et al. discloses in Fig. 2:
A surface acoustic wave resonator comprising a piezoelectric substrate (piezoelectric film 27) provided on a carrier substrate (support substrate 23) with a dispersion layer (high acoustic velocity film 25) therebetween.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the support substrate structure of Iwamaoto et al. to Mimura as an art-recognized support structure including a carrier substrate and a combination of acoustic velocity films that provide the benefit of separating bulk and elastic waves as taught by Iwamoto et al. (para [0079]).


	As per claim 17:
	Mimura does not disclose:
a carrier substrate and a dispersion adjustment layer, the dispersion adjustment layer positioned between the carrier substrate and the piezoelectric layer.
	Iwamoto et al. discloses in Fig. 2:
A surface acoustic wave resonator comprising a piezoelectric substrate (piezoelectric film 27) provided on a carrier substrate (support substrate 23) with a dispersion layer (high acoustic velocity film 25) therebetween.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the support substrate structure of Iwamaoto et al. to Mimura as an art-recognized support structure including a carrier substrate and a combination of acoustic velocity films that provide the benefit of separating bulk and elastic waves as taught by Iwamoto et al. (para [0079]).
	As a consequence of the combination, the combination discloses a carrier substrate and a dispersion adjustment layer, the dispersion adjustment layer positioned between the carrier substrate and the piezoelectric layer.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Mimura (US PGPub 20170093367) in view of Kachi et al. (US  as applied to claim 8 above, and further in view of Iwamoto et al. (US PGPub 20180097508), as cited by applicant.
The resultant combination discloses the acoustic wave device of claim 8, as rejected above.

As per claim 16:
The resultant combination does not disclose:
	a carrier substrate, the piezoelectric layer being over the carrier substrate.
Iwamoto et al. discloses in Fig. 2:
A surface acoustic wave resonator comprising a piezoelectric substrate (piezoelectric film 27) provided on a carrier substrate (support substrate 23) with a dispersion layer (high acoustic velocity film 25) therebetween.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the support substrate structure of Iwamaoto et al. to the resultant combination as an art-recognized support structure including a carrier substrate and a combination of acoustic velocity films that provide the benefit of separating bulk and elastic waves as taught by Iwamoto et al. (para [0079]).
As a consequence of the combination, the combination discloses a carrier substrate, the piezoelectric layer being over the carrier substrate.

As per claim 17:
The resultant combination does not disclose:

Iwamoto et al. discloses in Fig. 2:
A surface acoustic wave resonator comprising a piezoelectric substrate (piezoelectric film 27) provided on a carrier substrate (support substrate 23) with a dispersion layer (high acoustic velocity film 25) there between.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the support substrate structure of Iwamaoto et al. to the resultant combination as an art-recognized support structure including a carrier substrate and a combination of acoustic velocity films that provide the benefit of separating bulk and elastic waves as taught by Iwamoto et al. (para [0079]).
As a consequence of the combination, the combination discloses a carrier substrate and a dispersion adjustment layer, the dispersion adjustment layer positioned between the carrier substrate and the piezoelectric layer.

Claims 1-4, 6-13, & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimon (US PGPub 20200127638) in view of Kachi et al. (US PGPub 20020044497).
As per claim 1:
Daimon discloses in Fig. 11:
An acoustic wave device (71) comprising: 
a piezoelectric layer (piezoelectric substrate 2); 

the interdigital transducer electrode including a bent section (busbar bend in the center)
Daimon does not disclose:
the interdigital transducer electrode including a bent section arranged to create a curvature in a waveguide of the acoustic wave device to suppress a transverse spurious mode of the acoustic wave device.
Kachi et al. discloses in Fig. 9 & 10:
A SAW resonator (title) wherein the bus bars consists of an arcuate section.
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the bus bars of Daimon so as to form a smooth arcuate section as an alternative/equivalent bus bar shape able to provide the benefit of suppressing spurious transversal modes as taught by Kachi et al. (col. 7 lines 45-57).

As per claims 2 & 9:
Daimon does not disclose that the bent/arcuate section has a bend angle in a range from 1º to 20º.
Kachi et al. discloses in Fig. 9 & 10:
A SAW resonator (title) wherein the bus bars consists of an arcuate section.


As per claims 3 & 13:
Daimon discloses a piston mode structure arranged to create a slow velocity boundary region of the acoustic wave device, the slow velocity region having a slower velocity than a central portion of an active region of the acoustic wave resonator (sixth and fourth embodiments are structured as variants of the third embodiment (paras [0093 & 0083]), which operates in a piston mode para [0066], with central area B and low acoustic velocity areas Ca and Cb, para [0067])).

As per claims 4 & 10:
Daimon does not disclose that the bent/arcuate section has a bend angle in a range from 10º to 20º.
Kachi et al. discloses in Fig. 9 & 10:
A SAW resonator (title) wherein the bus bars consists of an arcuate section.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the bend angle of the bent section to be in a range from 10º to 20º as a design parameter for determining the angle of the bus bar to that of the direction of propagation of the acoustic wave as described by Kachi et al. (col. 7 lines 45-57).

As per claims 6 & 11:
Daimon discloses in Figs. 11:
	The interdigital transducer includes a bus bar (first bus bar 77a).
Daimon does not disclose:
the bus bar consists essentially of an arcuate section.
Kachi et al. discloses in Fig. 9:
A SAW resonator (title) wherein the bus bars consists essentially of an arcuate sections.
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the bus bars of Kachi et al. so as to consist essentially of arcuate sections as an alternative/equivalent bus bar shape able to provide the benefit of suppressing spurious transversal modes as taught by Kachi et al. (col. 7 lines 45-57).
	
As per claims 7 & 12:
Daimon discloses in Figs. 11:
	The interdigital transducer includes a bus bar (first bus bar 77a).
Daimon does not disclose:
the bus bar including an arcuate section and a straight section.
Kachi et al. discloses in Fig. 9:
A SAW resonator (title) wherein the bus bars consists of an arcuate section (curved portion) and a straight section (input/output terminals 14, and edge boundaries of the busbar).


As per claim 8:
Daimon discloses in Fig. 11:
An acoustic wave device (71) comprising: 
a piezoelectric layer (piezoelectric substrate 2); 
and an interdigital transducer electrode (IDT electrode 76) on the piezoelectric layer
the interdigital transducer electrode including a bent section (busbar bend in the center)
Daimon does not disclose
the interdigital transducer electrode including an arcuate section arranged to create a curvature in a waveguide  of the acoustic wave device to suppress a transverse spurious mode of the acoustic wave device.
Kachi et al. discloses in Fig. 9 & 10:
A SAW resonator (title) wherein the bus bars consists of an arcuate section.
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the bus bars of Daimon so as to form a smooth arcuate section as an 

As per claim 18:
Daimon discloses the acoustic wave device is a surface acoustic wave resonator configure to generate a surface acoustic wave (sixth and fourth embodiments are structured as variants of the third embodiment (paras [0093 & 0083]), which operates in a piston mode para [0066]).

As per claim 19:
Daimon discloses in Fig. 11& 12:
An acoustic wave device (first band pass filter 82A) comprising: 
a piezoelectric layer (piezoelectric substrate 2); 
and an interdigital transducer electrode (IDT electrode 76) on the piezoelectric layer, the interdigital transducer electrode including a bus bar (first busbar 77a) and fingers (electrode fingers 78A) extending from the bus bar;
a plurality of additional acoustic wave resonators (series arm resonators S1 to S3 and parallel arm resonators P1 to P2), the acoustic wave resonator and the additional acoustic wave resonators are together configured to filter a radio frequency signal (82A is a ladder filter composed of acoustic resonators which each may be that of Fig. 11, para [0103], with the filter operating in radio frequency bands, as shown in related Figs. 3, 5, & 7).
	In an alternative interpretation, Daimon does not disclose:

	Kachi et al. discloses in Fig. 9 & 10:
A SAW resonator (title) wherein the bus bars consists of an arcuate section.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the bus bars of Daimon so as to form a smooth arcuate section as an alternative/equivalent bus bar shape able to provide the benefit of suppressing spurious transversal modes as taught by Kachi et al. (col. 7 lines 45-57).
	
	As per claim 20:
	Daimon discloses in Fig. 11& 12:
the acoustic wave resonator is a shunt acoustic wave resonator (all of the acoustic resonators, including the shunt resonators (parallel arm resonators P1 & P2) may be formed as per the sixth preferred embodiment (Fig. 11)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/           Examiner, Art Unit 2843